Citation Nr: 0718922	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 12, 2002, 
for a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted a TDIU, 
effective September 12, 2002.  The veteran appealed the 
effective date for the grant of the TDIU.

In an October 2005 decision, the Board denied the veteran's 
appeal for an earlier effective date for the grant of the 
TDIU.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

In August 2006, VA and the veteran filed a Joint Motion to 
vacate the Board's October 2005 decision, and to remand the 
effective date issue to the Board for further action.  The 
Court granted the Joint Motion in August 2006.

The veteran was previously represented in his appeal before 
the Board by Mr. R. A. L., a private attorney.  In September 
2006, the Board informed the veteran that Mr. L. had retired 
from the practice of law.  He was advised that if he did not 
notify the Board within 30 days that he wished to designate 
another representative, the Board would assume he wished to 
represent himself.  No response has been received from the 
veteran regarding representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2006 Joint Motion, the parties noted that the 
RO had requested from the United States Social Security 
Administration (SSA) records regarding the veteran's receipt 
of SSA disability benefits, and that SSA had responded that 
they were unable to locate the records.  The Joint Motion, 
which was granted by the Court, indicated that VA should make 
another attempt to obtain those records.  The Joint Motion 
also indicated that if that attempt was unsuccessful, VA 
should inform the veteran that the SSA records were 
unavailable so that he could seek to obtain them through 
alternative sources.  

The parties also indicated in the Joint Motion that VA must 
comply with the provisions of the Veteran's Claims Assistance 
Act (VCAA), which addresses VA's duties to inform a claimant 
of, and assist him in obtaining, the evidence necessary to 
substantiate a claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must notify the veteran, in 
accordance with the VCAA, of the type of 
evidence necessary to establish an 
effective date earlier than September 12, 
2002, for the grant of a TDIU.  The notice 
must include explanation as to which such 
evidence the veteran is responsible for 
obtaining, and which such evidence VA will 
obtain.

2.  The RO must again request from SSA 
records of the veteran's claim for and 
receipt of SSA disability benefits.  If 
SSA indicates that those records are 
unavailable, the RO must inform the 
veteran of SSA's response, so that the 
veteran may have the opportunity to seek 
the records through alternative sources.

3.  Thereafter, the RO should review the 
claim, and determine whether the benefit 
sought can be granted.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




